In an action to recover damages for injuries to person and property, the appeal is from an order denying appellant’s motion to dismiss the complaint for lack of prosecution. Order reversed, without costs, and motion granted, without costs. We are of the opinion that respondent has failed to show a reasonable explanation or excuse for failure to bring the action on for trial for almost three years after joinder of issue, and has failed to present any showing of merits or the extent of the personal injuries or property damage. (Smith v. Schiller, 279 App. Div. 755; Giovannucci v. Brooklyn & Richmond Ferry Co., 278 App. Div. 861; Fischer v. Tushnett, 256 App. Div. 833.) Beldoek, Acting P. J., Murphy, Ughetta and Hallinan, JJ., concur; Kleinfeld, J., dissents and votes to affirm.